PALMORE, Judge
(dissenting).
Though it shows only in the evidence, and not by the pleadings, the actual amount in controversy on this appeal is $2030. The alleged errors mentioned in appellant’s brief do not appear to be of a substantial nature. At least one of them was not an error at all. Perhaps the rest would be found in the same category on a simple examination of the merits. I feel that landowners are being subjected to undue technicalities, indiscriminate appeals, unfair delay, and unnecessary expense in the great tide of condemnation cases coming before this court, and I do not think we should condone and aggravate the situation with a flood of easy reversals — one of which, I suspect, is this one.
MILLIKEN, J., joins in this dissent.